Citation Nr: 0326935	
Decision Date: 10/08/03    Archive Date: 10/20/03

DOCKET NO.  99-21 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased disability rating for 
bilateral hearing loss, currently rated as 30 percent 
disabling.  

2.  Entitlement to an increased disability rating for post 
operative radical mastoidectomy left ear, otitis media left 
ear, inactive, currently rated as 0 percent disabling or 
noncompensable.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to January 
1972.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal of a February 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, that denied the claim of entitlement to 
a rating greater than  10 percent for post operative radical 
mastoidectomy with impaired hearing in the left ear.  The 
veteran appealed that decision, urging that his disability 
rating should be higher and that his manifestations of 
disability warranted separate ratings.  In January 2001, the 
Board remanded the matter for further development.  
Subsequently, the RO granted service connection for right ear 
hearing loss as a part of the claimed disability, separated 
out the non-hearing loss residuals, and rated the veteran's 
bilateral hearing loss at 30 percent.  The other residuals of 
mastoidectomy were rated as noncompensable, as reflected in 
the Issues section of this decision.  

In an August 2002 rating decision, the RO granted service 
connection for tinnitus.  The veteran was informed of that 
decision in a letter from the RO that same month.  In 
September 2003, the veteran's representative requested an 
increased rating for tinnitus.  That claim is not in 
appellate status, and is referred to the RO for appropriate 
action.  


REMAND

In November 2000, the President of the United States signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub.L. No. 106-475, 114 Stat. 2096 (2000).  This act 
introduces several fundamental changes into the VA 
adjudication process.  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  These changes were codified in pertinent 
part at 38 U.S.C.A. §§ 5103, 5103A (West 2002) and 38 C.F.R. 
§ 3.159 (2002).  In effect, this new legislation eliminates 
the requirement under the old 38 U.S.C.A. § 5107(a) (West 
1991) that a claimant must present a well-grounded claim 
before the duty to assist is invoked.  

Under the VCAA, VA's duty to notify and assist has been 
significantly expanded in the following areas.  VA has a duty 
to notify the veteran of any information and evidence needed 
to substantiate and complete a claim, and of what part of 
that evidence is to be provided by the claimant and what part 
VA will attempt to obtain for the claimant.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2002); See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  VA 
also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  

Additional RO action is required in this matter in order to 
fulfill the VA duties set forth in the VCAA.  In a written 
statement to the RO dated in December 2002, the veteran 
requested that he receive an examination for his right ear 
before the claim goes to the Board.  He was not provided an 
examination and this request was not addressed.  

Furthermore, in a VA treatment record dated in November 2002, 
an emergency room physician noted the veteran's complaint 
that he had a decrease in hearing in the right ear.  Hearing 
was noted to be completely lost in the left ear.  The veteran 
was referred to the ear, nose and throat (ENT) and audiology 
departments.  Records from the audiology department that day 
show the examination of the veteran revealed some decreased 
hearing in the left ear since last test.  However, the actual 
test scores were not reported.  It was further noted that he 
was not sent to ENT because the department was not in 
session, but that a follow-up appointment was made for the 
ENT department.  Records of the follow up appointment are not 
in the claims folder.  

As the veteran has asked for an additional examination, and 
as the most recent examination is dated over two years ago, 
and as the latest VA treatment records indicate possible 
additional hearing loss, the Board finds the duty to assist 
requires scheduling the veteran for an additional examination 
in this claim.  Moreover, the follow up ENT records and any 
other audiology records should be obtained.  

With regard to the duty to notify, in a decision promulgated 
on September 22, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, since this case is being 
remanded to cure a procedural defect and to fulfill the duty 
to assist, the RO must take this opportunity to inform the 
appellant that notwithstanding the information previously 
provided, a full year is allowed to respond to a VCAA notice.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  Obtain all updated private and VA 
treatment records relevant to the veteran's 
claims on appeal, including treatment records 
from Memphis VA medical center dated after 
November 29, 2002.  

2.  Make arrangements with the appropriate VA 
medical facility for the veteran to undergo 
audiology and ENT examinations.  Ask the 
examiner to state in the report if the claims 
folder was reviewed.  All findings relevant 
to the claim of increased rating for 
bilateral hearing loss, and residuals of 
mastoidectomy, should be recorded.  This 
should include audiogram as well as findings 
related to whether there is suppuration or 
aural polyps.  

3.  The RO must review the claims file and 
ensure that all VCAA notice obligations have 
been satisfied in accordance with the recent 
decision in Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, (West 
2002), and any other applicable legal 
precedent.

4.  Readjudicate the veteran's claims of 
entitlement to an increased disability rating 
for bilateral hearing loss, currently rated 
as 30 percent disabling, and entitlement to 
increased disability rating for post 
operative radical mastoidectomy left ear, 
otitis media left ear, inactive, currently 
rated as 0 percent disabling or 
noncompensable, with application of all 
appropriate laws and regulations and 
consideration of any additional information 
obtained.  If the decision with respect to 
the claims remain adverse to the veteran, he 
should be furnished an SSOC and afforded a 
reasonable period of time within which to 
respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
REMAND are to obtain additional information and comply with 
due process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication 



Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.
	



                  
_________________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




